NOTE: ThiS order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
ROMEO M. CALIMLIM,
Petiti0ner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Respon,dent.
2012-3097
Petition for review of the Merit SySteInS Pr0tection
Board in case n0. SF0831110412-I-1.
ON MOTION
ORDER
R0me0 M. Ca1i1n1im moves for leave to proceed in
forma pauperis
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted

CALIMLlM V. OPM
HAR 30 2012
CC.
S
R0meo M. Ca1im1im
Jeanne E. DavidS0n, ESq.
2
FOR THE COURT
/S/ J an H0rba1y
Date J an H0rba1y
Clerk
FlLED
U.S. COUFlT 0F APPEALS FUB
THE FEDEF{AL CIRCU|T
HAR 30 2012
JAN HOHBALY
Cl.ERK